EXHIBIT 10.3

 

FUNDS ESCROW AGREEMENT

This Agreement is dated as of the 12th day of July, 2007 among Shea Development
Corp., a Nevada corporation (the “Company”), the Investors listed on Schedule A
(the “Investors”) and Dunnington, Bartholow & Miller LLP (the “Escrow Agent”):

W I T N E S S E T H:

WHEREAS, the Company and Investors are proposing to enter into a Series B
Preferred Stock Purchase Agreement calling for the sale by the Company to the
Investors of Series B Preferred Stock and Warrants for an aggregate purchase
price of up to $7,000,000; and

WHEREAS, the Investors and the Company have agreed that the Investors will
deliver to the Escrow Agent simultaneously with the execution of this Agreement
the Investor’s Subscription Amount listed on Schedule A to be held by the Escrow
Agent pending receipt of a joint letter of instructions from the Company and the
Investors contributing at least a majority of the Subscription Amounts; and

WHEREAS, the Escrow Agent is willing to serve as escrow agent pursuant to the
terms and conditions of this Agreement;

NOW THEREFORE, the parties agree as follows:

ARTICLE I

INTERPRETATION

1.1.          Definitions.  Capitalized terms used and not otherwise defined
herein that are defined in the Series B Preferred Stock Purchase Agreement shall
have the meanings given to such terms in the Series B Preferred Stock Purchase
Agreement.  Whenever used in this Agreement, the following terms shall have the
following respective meanings:

·              “Agreement” means this Agreement and all amendments made hereto
and thereto by written agreement between the parties;

·              “Series B Preferred Stock Purchase Agreement” means the Series B
Preferred Stock Purchase Agreement (and the exhibits thereto) to be entered into
by the Company and Investors.

·              “Closing” means the closing of the Series B Preferred Stock
Purchase Agreement and the transfer of all Investor Subscription amounts to the
Company.

1.2.          Waivers and Amendments.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.

1


--------------------------------------------------------------------------------


1.3.          Headings.  The division of this Agreement into articles, sections,
subsections and paragraphs and the insertion of headings are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

1.4.          Law Governing this Agreement.  This Agreement shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflicts of laws principles that would result in the application of
the substantive laws of another jurisdiction.  Any action brought by any party
against another party concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New York or in the federal courts
located in the state of New York.  The parties agree to submit to the
jurisdiction of such courts and waive trial by jury.  The prevailing party
(which shall be the party which receives an award most closely resembling the
remedy or action sought) shall be entitled to recover from the other party its
reasonable attorney’s fees and costs.  In the event that any provision of this
Agreement or any other agreement delivered in connection herewith is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of any agreement.

1.5.          Specific Enforcement, Consent to Jurisdiction.  The Company and
Investors acknowledge and agree that irreparable damage would occur in the event
that any of the provisions of this Agreement were not performed in accordance
with their specific terms or were otherwise breached.  It is accordingly agreed
that the parties shall be entitled to an injuction or injunctions to prevent or
cure breaches of the provisions of this Agreement and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.  Subject to
Section 1.4 hereof, each of the Company and Investors hereby waive, and agree
not to assert in any such suit, action or proceeding, any claim that it or he is
not personally subject to the jurisdiction of such court, that the suit, action
or proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.  Nothing in this Section shall affect or limit
any right to serve process in any other manner permitted by law.

ARTICLE II

DELIVERIES TO THE ESCROW AGENT

2.1.          Investors Delivery.  Simultaneously with execution of this
Agreement, Investors will deliver to the Escrow Agent the Subscription Amount
set forth after each Investor’s name on the Schedule of Investors attached
hereto as Schedule A (the “Escrowed Funds”).  The Escrowed Funds will be
delivered pursuant to the following wire transfer instructions (the “Escrow
Account”):

Dunnington, Bartholow & Miller LLP

477 Madison Avenue, 12th Floor

New York, NY  10022

Bank:  JPMorgan Chase

ABA Number: 021000021

For Credit to: Dunnington, Bartholow & Miller LLP - IOLA

Account Number: 777 114895

2.2.          Intention to Create Escrow Over the Escrowed Funds.

(a)           The Investors and Company intend that the  Escrowed Funds shall be
held in escrow by the Escrow Agent pursuant to this Agreement for the benefit of
the Investors and Company as set forth herein.

2


--------------------------------------------------------------------------------


(b)           If the Escrow Agent has not received a duly signed confirmation of
Closing from the Company by August 15, 2007, the Escrow Agent shall return each
Investor’s subscription amount pursuant to wire instructions provided by each
Investor.

2.3.          Escrow Agent’s Delivery of Escrowed Funds.

(a)           The Escrow Agent shall hold and release the Escrowed Funds only
pursuant to written instructions received in accordance with the terms and
conditions of this Agreement.

(b)           Upon confirmation from the Company that the Closing has occurred
pursuant to the Series B Preferred Stock Purchase Agreement, the Escrow Agent
shall make the initial release of the Escrowed Funds to the Company, only
pursuant to written instructions received from the Company and  Investors
contributing at least a majority of the Subscription Amounts.

(c)           Notwithstanding the foregoing, $1,000,000 of the Escrowed Funds
shall remain in escrow until the Company confirms in writing to the Escrow Agent
that the three (3) Target Acquisitions contemplated by the Series B Preferred
Stock Purchase Agreement have closed.   At the time of closing of the last of
the three (3) Target Acquisitions, and pursuant to the written instructions of
the Company and Investors contributing at least a majority of the Subscription
Amounts delivered to the Escrow Agent, the Escrow Agent shall release to the
Company such $1,000,000.

(d)           If all of the Target Acquisitions are not completed by September
30, 2007, then the Escrow Agent shall return such $1,000,000 to the Investors,
as set forth in the Bridgepointe Master Funds Ltd. Funds Escrow Agreemnent dated
as of July 11, 2007 in Section 2.2(d).

ARTICLE III

CONCERNING THE ESCROW AGENT

3.1.          Duties and Responsibilities of the Escrow Agent.  The Escrow
Agent’s duties and responsibilities shall be subject to the following terms and
conditions:

(a)           The Investors and Company acknowledge and agree that the Escrow
Agent (i) shall be obligated only for the performance of such duties as are
specifically assumed by the Escrow Agent pursuant to this Agreement; (ii) may
rely on and shall be protected in acting or refraining from acting upon any
written notice, instruction, instrument, statement, request or document
furnished to it hereunder and believed by the Escrow Agent in good faith to be
genuine and to have been signed or presented by the proper person or party,
without being required to determine the authenticity or correctness of any fact
stated therein or the propriety or validity or the service thereof; (iii) may
assume that any person believed by the Escrow Agent in good faith to be
authorized to give notice or make any statement or execute any document in
connection with the provisions hereof is so authorized; and (iv) may consult
counsel satisfactory to Escrow Agent, the opinion of such counsel to be full and
complete authorization and protection in respect of any action taken, suffered
or omitted by Escrow Agent hereunder in good faith and in accordance with the
opinion of such counsel.

(b)           The Investors and Company acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and that the Escrow Agent shall
not be liable for any action taken by Escrow Agent in good faith and reasonably
believed by Escrow Agent to be authorized or within the rights or powers
conferred upon Escrow Agent by this Agreement.  The Investors and Company,
jointly and severally, agree to indemnify and hold harmless the Escrow Agent and
any of Escrow Agent’s partners, employees, agents and representatives for any
action taken or omitted to be taken by Escrow Agent or any of them hereunder,
including the fees of outside counsel and other costs and expenses of

3


--------------------------------------------------------------------------------


defending itself against any claim or liability under this Agreement, except in
the case of gross negligence or willful misconduct on Escrow Agent’s part
committed in its capacity as Escrow Agent under this Agreement.  The Escrow
Agent shall owe a duty only to the Investors and Company under this Agreement
and to no other person.

(c)           The Investors and Company jointly and severally agree to reimburse
the Escrow Agent for outside counsel fees, to the extent authorized hereunder
and incurred in connection with the performance of its duties and
responsibilities hereunder.

(d)           The Escrow Agent may at any time resign as Escrow Agent hereunder
by giving five (5) days prior written notice of resignation to the Investors and
the Company.  Prior to the effective date of the resignation as specified in
such notice, the Investors and Company will issue to the Escrow Agent a Joint
Instruction authorizing delivery of the Escrowed Funds to a substitute Escrow
Agent selected by the Investors and Company.  If no successor Escrow Agent is
named by the Investors and Company, the Escrow Agent may apply to a court of
competent jurisdiction in the State of New York for appointment of a successor
Escrow Agent, and to deposit the Escrowed Funds with the clerk of any such
court.

(e)           The Escrow Agent does not have and will not have any interest in
the Escrowed Funds, but is serving only as Escrow Agent, having only possession
thereof.  The Escrow Agent shall not be liable for any loss resulting from the
making or retention of any investment in accordance with this Escrow Agreement.

(f)            This Agreement sets forth exclusively the duties of the Escrow
Agent with respect to any and all matters pertinent thereto and no implied
duties or obligations shall be read into this Agreement.

(g)           The Escrow Agent shall be permitted to act as counsel for the
Company in any dispute as to the disposition of the Escrowed Funds, in any other
dispute between the Investors and Company, whether or not the Escrow Agent is
then holding the Escrowed Funds and continues to act as the Escrow Agent
hereunder.

(h)           The provisions of this Section 3.1 shall survive the resignation
of the Escrow Agent or the termination of this Agreement.

3.2.          Dispute Resolution: Judgments.  Resolution of disputes arising
under this Agreement shall be subject to the following terms and conditions:

(a)           If any dispute shall arise with respect to the delivery,
ownership, right of possession or disposition of the Escrowed Funds, or if the
Escrow Agent shall in good faith be uncertain as to its duties or rights
hereunder, the Escrow Agent shall be authorized, without liability to anyone, to
(i) refrain from taking any action other than to continue to hold the Escrowed
Funds pending receipt of a Joint Instruction from the Investors and Company, or
(ii) deposit the Escrowed Funds with any court of competent jurisdiction in the
State of New York, in which event the Escrow Agent shall give written notice
thereof to the Investors and the Company and shall thereupon be relieved and
discharged from all further obligations pursuant to this Agreement.  The Escrow
Agent may, but shall be under no duty to, institute or defend any legal
proceedings which relate to the Escrowed Funds.  The Escrow Agent shall have the
right to retain counsel if it becomes involved in any disagreement, dispute or
litigation on account of this Agreement or otherwise determines that it is
necessary to consult counsel.

(b)           The Escrow Agent is hereby expressly authorized to comply with and
obey any Court Order.  In case the Escrow Agent obeys or complies with a Court
Order, the Escrow Agent shall

4


--------------------------------------------------------------------------------


not be liable to the Investors and Company or to any other person, firm,
corporation or entity by reason of such compliance.

ARTICLE IV

GENERAL MATTERS

4.1.          Termination.  This escrow shall terminate upon the release of all
of the Escrowed Funds or at any time upon the agreement in writing of the
Investors and Company.

4.2.          Notices.   All notices, demands, requests, consents, approvals,
and other communications required or permitted hereunder shall be in writing
and, unless otherwise specified herein, shall be (i) personally served, (ii)
deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, or facsimile, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice.  Any notice or other communication required or
permitted to be given hereunder shall be deemed effective (a) upon hand delivery
or delivery by facsimile, with accurate confirmation generated by the
transmitting facsimile machine, at the address or number designated below (if
delivered on a business day during normal business hours where such notice is to
be received), or the first business day following such delivery (if delivered
other than on a business day during normal business hours where such notice is
to be received) or (b) on the second business day following the date of mailing
by express courier service, fully prepaid, addressed to such address, or upon
actual receipt of such mailing, whichever shall first occur.  The addresses for
such communications shall be:

(a)           If to the Company, to:

Attn: Francis E. Wilde, Chairman and CEO

Shea Development Corp.

1351 Dividend Drive, Suite G

Marietta, GA 30067

Phone:   770-919-2209
Fax:       678-391-7515

With copy to:

Robert T. Lincoln, Esq.

Dunnington, Bartholow & Miller LLP

477 Madison Avenue, 12th Floor

New York, NY  10022

Phone:   212-682-8811
Fax:       212-661-7769

(b)           If to the Investors, to:

To the addresses of the Investors on

Schedule A, Schedule of Investors

attached hereto

5


--------------------------------------------------------------------------------


(c)           If to the Escrow Agent, to:

Dunnington, Bartholow & Miller LLP

477 Madison Avenue, 12th Floor

New York, NY  10022

Phone:   212-682-8811
Fax:     212-661-7769

or to such other address as any of them shall give to the others by notice made
pursuant to this Section 4.2.

4.3.          Interest.  The Escrowed Funds shall not be held in an interest
bearing account nor will interest be payable in connection therewith.

4.4.          Assignment; Binding Agreement.  Neither this Agreement nor any
right or obligation hereunder shall be assignable by any party without the prior
written consent of the other parties hereto.  This Agreement shall enure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns.

4.5.          Invalidity.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal, or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions contained herein shall not be in any way impaired
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

4.6.          Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile transmission and delivered by facsimile
transmission.

4.7.          Agreement.  Each of the undersigned states that he has read the
foregoing Escrow Agreement and understands and agrees to it.

IN WITNESS WHEREOF, the undersigned have executed this Funds Escrow Agreement as
of the date first written above.

 

SHEA DEVELOPMENT CORP.

 

the “Company”

 

 

 

[g196371kai001.jpg]

 

By:

 

 

 

 

 

 

 

 

 

 

 

INVESTOR

 

 

6


--------------------------------------------------------------------------------


 

 

 

 



By:

 

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

Dunnington, Bartholow & Miller LLP

 

 

7


--------------------------------------------------------------------------------


SCHEDULE A

SCHEDULE OF INVESTORS

Investor

 

Address and
Facsimile Number

 

Investor’s
Subscription Amount

 

 

 

 

 

 

 

RENAISSANCE US GROWTH INVESTMENT
TRUST PLC

 

c/o Managing Member
8080 North Central Expressway,
Suite 210 LB59
Dallas, TX 75206-1857
Facsimile

 

$500,000 ($150,000 of
this amount shall be
paid by the conversion
of a Convertible
Promissory Note)

 

 

 

 

 

 

 

PATARA CAPITAL, L.P.

 

5050 Quorum Drive
Suite 312
Dallas, TX 75254

 

$750,000

 

 

 

 

 

 

 

JOSLYNDA CAPITAL LLC

 

410 Park Avenue, 6th fl.
New York, NY 10022

 

$250,000

 

 

 

 

 

 

 

GUIDEPOST CAPITAL PARTNERS, L.P.

 

10 Glenville Street
Greenwich, CT 06831

 

$250,000

 

 

 

 

 

 

 

MORRIS SMITH

 

c/o Gabriel Capital
450 Park Avenue
32nd Floor
New York, NY 10022

 

$250,000

 

 

 

 

 

 

 

STANLEY SHOPKORN

 

136 E. 79th St.
New York, NY 10021

 

$550,000

 

 

 

 

 

 

 

STANLEY & TRACY SHOPKORN (JTWROS)

 

136 E. 79th St.
New York, NY 10021

 

$50,000

 

 

 

 

 

 

 

Total:

 

 

 

$2,600,000

 

 

8


--------------------------------------------------------------------------------